TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00583-CV



                            Heinz Seer and Laura Seer, Appellants

                                                v.

  Paul Tuttrup d/b/a Paul Tuttrup Real Estate, Rick Shelly and Patricia Shelly, Appellees


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
         NO. 25,923, HONORABLE CHARLOTTE HINDS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On November 25, 2008, this Court notified appellants that the clerk’s record and

the reporter’s record in the above cause were overdue. This Court requested that appellants

make arrangements for the record and submit a status report regarding this appeal on or before

December 5, 2008. This Court further informed appellants that failure to do so may result in

the dismissal of this appeal for want of prosecution. The deadline has passed, and we have received

no response from appellants. Accordingly, we dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b).
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: February 6, 2009




                                             2